                Case 20-13144-BLS   Doc 54-2   Filed 06/17/21   Page 1 of 3




                                    EXHIBIT A




DOCS_DE:234975.2 60138/001
                  Case 20-13144-BLS              Doc 54-2        Filed 06/17/21        Page 2 of 3




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE


In re                                                            Chapter 11

KRANOS CORPORATION, et al.,1                                     Case No. 20-13144 (BLS)

                                 Debtors.                        (Jointly Administered)

                                                                 RE: Docket No. __


        ORDER GRANTING MOTION OF CREDITORS, NIPPON SIGMAX CO., LTD, A
         JAPANESE CORPORATION AND SIGMAX AMERICA, INC., A CALIFORNIA
        CORPORATION FOR RELIEF FROM THE AUTOMATIC STAY PURSUANT TO
                              SECTION 362(d)(1)

           Upon the consideration of the Motion of Nippon Sigmax Co., Ltd, a Japanese Corporation;

  Sigmax America, Inc., a California Corporation for Relief from the Automatic Stay Pursuant to

  Section 362(d)(1) (the “Motion”)2; and the Court having found that it has jurisdiction to consider

  the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found venue of this

  proceeding and the Motion in this district proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

  notice of the Motion having been sufficient; and after due deliberation thereon, and good and

  sufficient cause appearing therefore, it is hereby;

           ORDERED THAT:

           1.       The Motion is GRANTED as set forth herein.

           2.       Pursuant to 11 U.S.C. §§ 362(d)(1), the automatic stay is lifted to allow:




  1
    The debtors in these cases, along with the last four digits of the federal tax identification number for each of the
  debtors, where applicable are: Kranos Corporation (0195); Field to Field, Inc. (2509); Man in the Arena, Inc. (4753);
  Kranos RE Corporation (0143); Kranos IP Corporation (0238); Kranos IP II Corporation (8804); Kranos IP III
  Corporation (4356); Kranos Holding Corporation (5795); Kranos Intermediate Holding Corporation (5814); Kranos
  Acquisition Corporation (3662); and Kranos Diamond Sports, Inc. (8530).
  2
    Capitalized terms not defined herein shall have the meaning ascribed in the Motion.

                                                            1
  DOCS_DE:234975.2 60138/001
                Case 20-13144-BLS        Doc 54-2     Filed 06/17/21     Page 3 of 3




        a.       Movants to add additional appropriate material facts and causes of action to the

                 Sigmax Lawsuit;

        b.       Movants to add additional Non-Debtor Third-Party Defendants to the Sigmax

                 Lawsuit, as may be deemed appropriate by the Movants, including, but not limited

                 to: a) Mr. James Andrew Stutts, Jr.; b) Schutt Acquisition Co., LLC; c) Innovatus

                 Flagship Fund I, LP; d) Certor Sports, LLC; e) Mr. Kip Meyer; f) Mr. Brandon

                 Fosbinder, Chief Restructuring Officer; g) Novo Advisors, LLC; h) Archer,

                 Attorneys at Law; i) Harrison H.D. Breakstone, Attorney at Law; j) The Hartford

                 Insurance Company; and k) Chubb Group of Insurance Companies; and

        c.       Movants to conduct written and deposition discovery as may be necessary in the

                 Sigmax Lawsuit as to the Debtor, its former Officers and Directors, including but

                 not limited to Erb, Mr. James Andrew Stutts, Jr., and Mr. Kip Meyer, and as to any

                 and all of the listed potential non-Debtor Third Party Defendants, and any other

                 non-Debtor Third Party Witnesses which may become known as relevant to the

                 Sigmax Lawsuit during said discovery; and

        d.        Movants can go to Trial and obtain a final, non-appealable judgment in the Sigmax

                 Lawsuit.

        3.       The fourteen day stay period imposed by Federal Rule of Bankruptcy Procedures

4001(a)(3) is hereby waived with respect to the relief granted herein.

        4.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation and enforcement of this Order.




                                                  2
DOCS_DE:234975.2 60138/001
